the president pronounced the court’s opinion, that, although prior to the act of 1805, gy (2) it would have been irregular, in a case like the present, to have rendered judgment for interest, when none was demanded in the declaration; yet, that act having made it the duty of the clerk to issue execution for the principal sum due, with interest from the time the bill became payable until payment thereof, it was not error for the judgment of the court to conform thereto; and this the rather because po injury is thereby done to the party defendant. On this ground, the court affirms the judgment of the District Court,

.) Note. Rev. Code, 2d vol. ch. 57. p. 82.